TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00058-CV


Rhett Webster Pease, Appellant

v.


James R. Nickelatti and Brantley Ross Pringle, Jr., Appellees







FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT

NO. 12527, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	The clerk's record in this cause was due on March 2, 2004.  When notified that the
clerk's record was late, the district clerk informed this Court that appellant Rhett Webster Pease had
not paid or made payment arrangements for the record and that appellant was not indigent.  By letter
of April 23, 2004, this Court informed appellant that he had ten days to make payment arrangements
for the clerk's record or his appeal would be dismissed for want of prosecution.  See Tex. R. App.
P. 37.3(b) (if appellant fails to pay or make payment arrangements for clerk's record, court may
dismiss appeal for want of prosecution).  To date, appellant has neither made payment arrangements
or responded to our notice in any other way.
	Accordingly, we dismiss the appeal for want of prosecution.  Id.; Tex. R. App. P.
42.3(b) (dismissal for want of prosecution).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed for Want of Prosecution

Filed:   July 29, 2004